Matter of Jovan B. (2014 NY Slip Op 08012)





Matter of Jovan B.


2014 NY Slip Op 08012


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2013-11508
2013-11509
 (Docket No. D-28077-12)

[*1]In the Matter of Jovan B. (Anonymous), appellant.


Geanine Towers, P.C., Brooklyn, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Larry A. Sonnenshein and Christina Chung of counsel), for respondent.

DECISION & ORDER
In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Jovan B. appeals from (1) a fact-finding order of the Family Court, Kings County (McElrath, J.), dated June 25, 2013, made after a hearing, finding that he committed acts which, if committed by an adult, would have constituted the crime of criminal possession of a controlled substance in the third degree, and (2) an order of disposition of the same court dated August 29, 2013, which, upon the fact-finding order, and after a dispositional hearing, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for placement in a limited secure facility for a period of up to 18 months.
ORDERED that the appeal from the fact-finding order is dismissed, without costs or disbursements, as the fact-finding order was superseded by the order of disposition and is brought up for review on the appeal from the order of disposition; and it is further,
ORDERED that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant's contention, he was not deprived of the effective assistance of counsel. The record reflects that his attorney provided him meaningful representation during the subject hearings (see People v Benevento, 91 NY2d 708, 712; People v Baldi, 54 NY2d 137, 146-147; Matter of Dashawn R., 114 AD3d 686, 686; Matter of John M.P., 54 AD3d 1041, 1042).
The appellant's remaining contention is without merit.
MASTRO, J.P., HALL, ROMAN and MALTESE, JJ., concur.

2013-11508	DECISION & ORDER ON MOTION
2013-11509
In the Matter of Jovan B. (Anonymous), appellant.
(Docket No. D-28077-12)

Motion by the appellant to strike stated portions of the respondent's brief on appeals from two orders of the Family Court, Kings County, dated June 25, 2013, and August 29, 2013, respectively, on the ground that they refer to matter dehors the record. Cross motion by the respondent to dismiss the appeals on the ground that the appellant is a fugitive and is no longer available to obey the mandate of the Court. By decision and order on motion dated September 18, 2014, the motion and cross motion were held in abeyance and referred to the panel of Justices hearing the appeals for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and cross motion and the papers filed in opposition thereto, and upon the submission of the appeals, it is
ORDERED that the motion is granted, and section F of the statement of facts and point I of the argument of the respondent's brief are deemed stricken and have not been considered in the determination of the appeals; and it is further,
ORDERED that the cross motion is denied.
MASTRO, J.P., HALL, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court